 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDGENERAL ELECTRIC COMPANYandAMERICAN FEDERATION OF TECH-NICAL ENGINEERS,AFL, PETITIONER.Case No. 2-RC-6712. July2911954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Max Dauber, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all production and tool designers,detailers, detailer-trainees, and drafting apprentices at the Employ-er'sBridgeport, Connecticut, construction materials and appliancesplant, excluding office clerical employees, production and maintenanceemployees, professional employees, guards, and supervisors as definedin the Act.The Intervenor contends that the requested unit is notappropriate in view of a prior Board decision which resulted inplacing the requested employees in a combined unit with clerical em-ployees, and in view of a bargaining history on the combined basissince 1950.2The Employer is neutral on the unit issue.Employees in the requested unit are engaged in the developmentand design, and in the making of layouts and drawings, of productionitems and tools and component parts thereof. The job classificationsin the requested unit, beginning with the lowest rated job and progress-ing upward to the highest rate, are as follows: Detailer-trainee;detailer No. 3, 2, and 1; designer No. 3 and 2, and tool designer No. 2and 1; 3 and designer No. 1.Each classification has two or more payrates.Employees advance by promotion through successively higherclassifications and through successively higher pay rates within each1 Local 240, International Union of Electrical, Radio and Machine Workers, CIO,(IUE-CIO), intervened in this proceeding on the basis of its contract with the Employercovering the employees in the requested unit.2 The current contract between the Employer and the Intervenor, which is foran initialterm of 1 year ending June 1, 1954, and is subject to automatic renewal, isnot asserted asa bar to this proceeding.IDesigner No 3 and tool designer No. 2 have the same pay scale, and designer No 2 andtool designer No. 1 have the same pay scale.109 NLRB No. 92 GENERAL ELECTRIC COMPANY583classification.New employees are hired either as experienced men, oras detailer-trainees, or as drafting apprentices.Detailer-trainees aretrained for the lower-rated detailing jobs.Apprentices are trainedfor the higher rated jobs and serve a 4-year apprenticeship.Theirfirst year of training is served in the machine shop and the remainderin the drafting rooms of the various engineering departments; theirclassroom work includes mathematics and allied technical subjectssuch as strains of materials, physics, trigonometry, algebra, geometry,descriptive geometry, and calculus, including alternating and directcurrent, electrical engineering, chemistry, and slide rule.Upongraduation, an apprentice takes his place in the progressive classifica-tions at the starting rate for detailer No. 1.On all these facts, it is clear, and we find, that the employees in therequested unit are technical employees.'We find further, in accord-ance with established Board policy, that these employees, may, if theyso desire, bargain as a separate appropriate unit of technical em-ployees, notwithstanding their prior inclusion in a combined unit.'On the other hand, they may also continue to be represented as partof the existing uniteAccordingly, we shall direct an election among all production andtool designers, detailers, detailer-trainees, and drafting apprenticesat the Employer's Bridgeport, Connecticut, plant, excluding officeclerical employees, production and maintenance employees, profes-sional employees, guards, and supervisors as defined in the Act.If a majority of these employees vote for the Petitioner, they willbe taken to have indicated their desire to constitute a separate appro-priate unit, and the Regional Director conducting the election isinstructed to issue a certification of representatives to the Petitionerfor such unit, which the Board in such circumstances finds to be aseparate unit appropriate for purposes of collective bargaining.If, on the other hand, a majority vote for the Intervenor, the Boardfinds the existing unit to be appropriate and the Regional Directorwill issue a certification of results of election to that effect.[Text of Direction of Election omitted from publication.]MEMBER PETERSONtook no partin the consideration of the aboveDecision and Direction of Election.*Heintz Manufacturing Company,100NLRB 1521.6La Pointe,Machine Tool Company,109 NLRB 514.Westinghouse Electric Corpora-tion,106 NLRB 1256.6Ibid.